Appeal by-petitioner from an order of the Supreme Court, Nassau County (Pantano, J.), dated December 22,1983, which denied his motion to vacate a prior judgment of the same court and to order a rehearing pursuant to CPLR 5015 on the ground of newly discovered evidence.
Order affirmed, with costs.
Petitioner has failed to show that the memorandum excerpts which he characterized as “newly discovered” are in any way substantially different from other evidence which he has had in his possession since at least 1978. As such, the evidence he now proffers does not truly appear to be “newly discovered” (cf. Janowitz Bros. Venture v 25-30120th St. Queens Corp., 75 AD2d 203). Moreover, the similarity between this “new” evidence and petitioner’s hearing evidence leads us to conclude that the excerpts would be cumulative in nature and would at best succeed only in impeaching the credibility of one of the hearing witnesses. Finally, in light of the substantial factual findings which sustain petitioner’s dismissal, petitioner has failed to show that the proffered evidence would probably have produced a different result at the disciplinary hearing (see, CPLR 5015 [a] [2]; Mully v Drayn, 51 AD2d 660). Accordingly, we affirm the order of Special Term. Thompson, J. P., Bracken, Weinstein and Rubin, JJ., concur.